Title: Jean Luzac to John Adams: A Translation, 14 November 1780
From: Luzac, Jean
To: Adams, John


      
       Sir
       Leyden, 14 November 1780
      
      I am very sorry that the publication of the pamphlet has been so long delayed, first by the refusal of the bookseller to whom I had sent it and on whom I had counted, and then by the continual delays of the printer. Now it is finally done, and I have the honor to send to you the two enclosed copies. I have requested a dozen free for your use and I will send another ten by the Barque Marchande. If you need more, please let me know.
      Dare I ask you to pay my very humble respects to Mr. Searle and, if the opportunity presents itself, to Mr. Dumas, and at the same time to be persuaded of all the sentiments with which I have the honor to be, sir, your excellency’s most humble and most obedient servant.
      
       J: Luzac
      
     